     Case 2:18-cv-01482-APG-VCF Document 140 Filed 09/15/20 Page 1 of 3




      WRIGHT, FINLAY & ZAK, LLP
 1
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 8386
      Ramir M. Hernandez, Esq.
 3    Nevada Bar No. 13146
      7785 W. Sahara Avenue, Suite 200
 4
      Las Vegas, Nevada 89117
 5    (702) 475-7964; Fax: (702) 946-1345
      rherandez@wrightlegal.net
 6    Attorneys for Defendants Rushmore Loan Management Services LLC and U.S. Bank National
 7    Association, not in its Individual Capacity but Solely as Trustee for the RMAC Trust, Series
      2016-CTT (erroneously named as “U.S. Bank, National Association, as Trustee”)
 8
                                  UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
      DIMITRITZA TOROMANOVA,                             Case No.: 2:18-cv-01482-APG-VCF
11
12                   Plaintiff,
                                                         DEFENDANT RUSHOMORE LOAN
13           vs.                                         MANAGEMENT SERVICES LLC AND
                                                         U.S. BANK TRUST’S MOTION TO
14    FIRST AMERICAN TRUSTEE SERVICING                   EXTEND TIME TO FILE RESPONSE
15    SOLUTIONS, LLC; RUSHMORE LOAN                      TO PLAINTIFF’S MOTION FOR
      MANAGEMENT SERVICES LLC,U.S.                       RELIEF FROM ORDER AND
16    BANK NATIONAL ASSOCIATION, AS                      JUDGMENT – FRCP 60 (FIRST
      TRUSTEE; JUAN C. UNDA-LUQUIN AND                   REQUEST)
17    MIGUEL UNDALUQUIN, AS TENANTS IN
18    COMMON
                       Defendants.
19
20           Defendants Rushmore Loan Management Services LLC and U.S. Bank National
21    Association, not in its Individual Capacity but Solely as Trustee for the RMAC Trust, Series
22    2016-CTT (erroneously named as “U.S. Bank, National Association, as Trustee”)(hereinafter
23    “Defendants”) hereby move to extend their deadline to file a response to Plaintiff’s Motion for
24    Relief from Judgment and Order – FRCP 60 [ECF No. 137] to September 29, 2020.
25           On August 31, 2020, Plaintiff filed her Motion for Relief from Judgment and Order –
26    FRCP 60 [ECF No. 137]. Defendants were served with the Motion on the same date. On
27    September 8, 2020, Plaintiff filed Plaintiff’s Errata to Request for Judicial Notice in Support of
28    Motion for Relief [ECF No. 138]. The deadline for Defendants to respond to the Motion and



                                                 Page 1 of 3
     Case 2:18-cv-01482-APG-VCF Document 140 Filed 09/15/20 Page 2 of 3




 1    Errata is September 15, 2020.
 2            Defendants reached out to Plaintiff via email to inquire as to whether Plaintiff would
 3    agree to this extension. Plaintiff has not responded. Defendants seek the extension as they need
 4    additional time to prepare and complete their response to Plaintiff’s Motion and Errata.
 5            WHEREAS, Defendants move this Court to extend their deadline to file a response to
 6    Plaintiff’s Motion for Relief from Judgment and Order – FRCP 60 [ECF No. 137] and Errata to
 7    Request for Judicial Notice in Support of Motion for Relief [ECF No. 138] to September 29,
 8    2020.
 9            This is Defendants’ first request to extend the time to file a response to the Plaintiff’s
10    Motion and Errata. The extension is requested in good faith and is not for purposes of delay or
11    prejudice to any other party.
12            DATED this 14th day of September, 2020.
13                                                 WRIGHT, FINLAY & ZAK, LLP
14
                                                   /s/ Ramir M. Hernandez, Esq.
15                                                 Darren T. Brenner, Esq.
                                                   Nevada Bar No. 8386
16                                                 Ramir M. Hernandez, Esq.
17                                                 Nevada Bar No. 13146
                                                   Attorneys for Defendants Rushmore Loan
18                                                 Management Services LLC and U.S. Bank National
                                                   Association, not in its Individual Capacity but
19
                                                   Solely as Trustee for the RMAC Trust, Series 2016-
20                                                 CTT (erroneously named as “U.S. Bank, National
                                                   Association, as Trustee)
21
22
                                                   IT IS SO ORDERED:
23
24                                                 ___________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
25
26                                                        September 15, 2020
                                                  DATED: _________________________
27
28



                                                  Page 2 of 3
     Case 2:18-cv-01482-APG-VCF Document 140 Filed 09/15/20 Page 3 of 3




                                      CERTIFICATE OF SERVICE
 1
 2           I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP; that

 3    service of the foregoing DEFENDANT RUSHOMORE LOAN MANAGEMENT
 4
      SERVICES LLC AND U.S. BANK TRUST’S MOTION TO EXTEND TIME TO FILE
 5
      RESPONSE TO           PLAINTIFF’S MOTION FOR RELIEF FROM ORDER AND
 6
 7    JUDGMENT – FRCP 60 (FIRST REQUEST) was made on the 14th day of September, 2020,

 8    to all parties and counsel as identified on the Court-generated Notice of Electronic Filing system
 9    and/or by depositing a true and correct copy of the same in the U.S. Mail, certified mail, and/or
10
      registered mail, addressed as follows:
11
             Dimitritza H. Toromanova
12           P.O. Box 19153
13           Las Vegas, NV 89132

14
15                                         /s/ Jason Craig
16                                         An Employee of WRIGHT, FINLAY & ZAK, LLP

17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
